Title: To George Washington from David Stuart, 6 January 1794
From: Stuart, David
To: Washington, George


          
            Dear Sir,
            Hope-Park [Va.] 6th Jany 1794
          
          Time and longer experience having fully confirmed me in the sentiments I formerly
            expressed on the subject of my continuance in the office of Commissioner, I have to beg,
            you will consider my place as vacant after the first of March next—It was my expectation, when I last conversed with you on this subject, that I should
            have been able to have resigned with propriety at the expiration of
            the late year: but the continuance of the lottery, begun under our auspices; seems to
            make it necessary, that we should keep together ’till it’s termination—It gives me great pleasure, when taking this step, to reflect that the
            object entrusted to our care, seems now by the tide of public opinion turning in its
            favor, to be secured beyond the reach of accident. I am with the greatest respect Your
            Affecte Servt
          
            Dd: Stuart.
          
        